Citation Nr: 0207479	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  96-44 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for service-connected anemia, prior to April 27, 
2000.

2. Entitlement to an initial compensable evaluation for 
service-connected anemia, effective April 27, 2000.

3. Entitlement to an initial evaluation in excess of 10 
percent for service-connected sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from April 1988 to December 
1992.  The veteran's DD Form 214 also noted an additional six 
years, eight months, and seventeen days of prior active 
service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for anemia due to severe menorrhagia with 
a noncompensable evaluation, effective from January 9, 1996.  
A notice of disagreement was received in July 1996; a 
statement of the case was issued in August 1996; and a 
substantive appeal was received in September 1996.  By rating 
decision in March 1997, the RO found that the June 1996 
rating decision contained clear and unmistakable error in 
assigning a zero percent evaluation for anemia and awarded a 
10 percent evaluation, effective from January 9, 1996.  
By rating decision in June 2000, the RO noted a change in 
diagnosis to iron deficiency anemia secondary to menorrhagia 
from uterine fibroids, and decreased the evaluation to a 
noncompensable evaluation, effective April 27, 2000.  

The veteran has also timely perfected an appeal to the March 
1999 rating decision, which granted service connection for 
sinusitis with a 10 percent evaluation, effective from 
September 30, 1998.  A notice of disagreement was received 
August 1999; a statement of the case was issued in January 
2000; and a substantive appeal was received in February 2000.  
The veteran testified at a hearing before the undersigned via 
videoconference in March 2001.

As noted by the Board in the introduction section of the 
April 2001 remand, the veteran has also filed notices of 
disagreement to various other determinations by the RO.  
These notices were followed by issuance of statements of the 
case.  However, the issues listed on the title page are the 
only issues for which the veteran has perfected an appeal 
with timely filing of a substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.302 (2001). 

A supplemental statement of the case was issued in April 
2002, a copy of which was provided to the veteran's 
representative.  The representative made no further 
additional arguments.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO and the duties to notify and assist the veteran, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), have been met.

2. Prior to July 11, 1996, the veteran's hemoglobin reading 
was less than 7gm/100ml.

3. From July 12, 1996 to June 18, 1997, the veteran's 
hemoglobin reading was predominantly less than 8gm/100ml.

4. Effective June 18, 1997, the veteran's hemoglobin reading 
has been greater than 10gm/100ml.  

5. The veteran's service-connected sinusitis is manifested by 
recurrent headaches, purulent drainage, facial tenderness 
and pain, and non-incapacitating episodes, treated with 
antibiotics, occurring at least six times per year.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to a 70 percent evaluation 
for service-connected iron deficiency anemia were met from 
January 9, 1996 to July 11, 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); VCAA, 38 U.S.C.A. §§ 5100 et 
seq. (West Supp. 2001), 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 
4.7, 4.117, Diagnostic Code 7700 (2001).

2. The criteria for entitlement to a 30 percent evaluation 
for service-connected iron deficiency anemia were met from 
July 12, 1996 to June 17, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); VCAA, 38 U.S.C.A. §§ 5100 et seq. (West 
Supp. 2001), 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 
4.117, Diagnostic Code 7700 (2001).

3. The criteria for entitlement to an evaluation in excess of 
10 percent for service-connected iron deficiency anemia 
were not met from June 18, 1997 to April 26, 2000.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); VCAA, 38 U.S.C.A. §§ 
5100 et seq. (West Supp. 2001), 38 C.F.R. §§ 3.400, 4.1, 
4.2, 4.3, 4.7, 4.117, Diagnostic Code 7700 (2001).

4. The criteria for entitlement to a compensable evaluation 
for service-connected iron deficiency anemia were not met, 
effective April 27, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); VCAA, 38 U.S.C.A. §§ 5100 et seq. (West 
Supp. 2001), 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 
4.117, Diagnostic Code 7700 (2001).

5. The criteria for entitlement to a 30 percent evaluation 
for service-connected sinusitis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); VCAA, 38 U.S.C.A. §§ 
5100 et seq. (West Supp. 2001), 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.97, Diagnostic Code 6512 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) issued Dyment v. Principi, No. 00-7075, (Fed. Cir. 
April 24, 2002).  In Dyment, the Federal Circuit held that 
only Section 4 of the VCAA, which eliminated the well-
grounded claim requirement, is to be considered retroactive 
to claims pending at the time of the VCAA's enactment.  
Therefore, the notice and duty-to-assist provisions of the 
VCAA are applicable only to claims still under consideration 
by VA at the time of the VCAA's enactment and to claims filed 
after the VCAA's enactment.  On May 20, 2002, the Federal 
Circuit decided Bernklau v. Principi, No. 00-7122 (Fed. Cir. 
May 20, 2002).  In that decision, the Federal Circuit held 
that Section 3A of the VCAA (covering the duty to notify and 
duty to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Precedent opinions of the chief 
legal officer of the Department are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 1991).  Further, the regulations 
issued to implement the VCAA are to be applicable to "any 
claim for benefits received by VA on or after November 9, 
2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA examinations, VA and private 
treatment records, and statements and testimony from the 
veteran.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to the issue on 
appeal.  The Board remand in April 2001 was for the express 
purpose of obtaining medical records identified by the 
veteran and these records have been obtained.  Under these 
circumstances, no further action is necessary to assist the 
veteran with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
evaluation of service-connected sinusitis and iron deficiency 
anemia.  The discussions in the rating decision, statement of 
the case, and supplemental statements of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

Evaluation of Service-Connected Disability Generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Evaluation of Service-Connected Iron-Deficiency Anemia

I. Factual Background

A VA gynecological examination in May 1996 noted a blood 
count showing hemoglobin of 6.6.gm, and the veteran reported 
weakness from time to time.  The veteran was hospitalized in 
July 1996 for an elective total abdominal hysterectomy, which 
was performed on July 11, 1996.  Dizziness was noted along 
with the assessment of longstanding hypochromic microcytic 
anemia.  Blood counts performed in July and August 1996 
showed readings of 7.7, 7.8, and 8.7.  A physician's note 
with these laboratory findings indicated that the veteran had 
severe anemia due to uterine abnormalities.  The physician 
noted that the post-operative blood work showed a marked 
recovery of blood count.  Blood testing in June 1997 showed 
hemoglobin of 11.6; and in November 1999, 13.4.  

A VA examination was conducted in April 2000, and the 
examiner noted review of the veteran's claims file.  The 
examiner noted the veteran's medical history and indicated 
that the veteran continued on one iron tablet per day, but 
had not had her CBC checked in the previous year.  The 
veteran reported that she tired easily and had chronic 
frontal headaches due to allergic rhinitis and sinusitis.  
Shortness of breath was noted on climbing stairs or walking 
at a fast pace, and the examiner stated that this was 
secondary to a 60-pound weight gain over the previous three 
years.  No chest pain, infections, transfusions, bone marrow 
examinations, or other end organ pathology was reported.  The 
examiner noted that the veteran had been on iron therapy 
since 1996, but had reduced from three-to-one tablet per day.  
No syncopal episodes were shown, but the veteran reported 
occasional lightheaded feelings.  Blood testing showed a 
hemoglobin of 13.7.  The examiner provided a diagnosis of 
iron deficiency anemia in the past secondary to menorrhagia 
from uterine fibroids.  The examiner stated that, as the 
menorrhagia was no longer a problem (due to hysterectomy), 
the anemia was no longer active.  Blood testing in September 
2001 showed hemoglobin of 13.2.

At a hearing before the undersigned via videoconference in 
March 2001, the veteran testified that she was tired a lot.  
Transcript p. 7.  She stated that one of her physicians noted 
a slight heart murmur and indicated that such was probably 
due to the long period of anemia.  Transcript p. 7.  


II. Analysis

Under the Schedule, iron-deficiency anemia warrants the 
following evaluations:
? 100 percent for hemoglobin 5gm/100ml or less, with 
findings such as high output congestive heart failure or 
dyspnea at rest;
? 70 percent for hemoglobin 7gm/100ml or less with findings 
such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or syncope 
(three episodes in the last six months);
? 30 percent for hemoglobin 8gm/100ml or less, with findings 
such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath;
? 10 percent for hemoglobin 10gm/100ml or less with findings 
such as weakness, easy fatigability or headaches; and
? 0 percent for hemoglobin 10gm/100ml or less, asymptomatic.  
38 C.F.R. § 4.117, Diagnostic Code 7700.  

The medical records show the veteran had a hemoglobin reading 
of 6.6 in May 1996 prior to her July 1996 hysterectomy.  In 
the post-hysterectomy period of July to August 1996, 
the veteran's hemoglobin had improved post-operative to 7.7-
8.7.  By testing in June 1997, the veteran's hemoglobin was 
11.6.  Readings in November 1999, April 2000, and September 
2001 all show readings above 13.0.  There is no evidence of 
dyspnea, except that due to obesity, and no evidence of 
congestive heart failure.  The veteran has reported a 
continued feeling of being tired and having heart rhythm 
abnormalities.  The VA examiner in April 2000 stated that the 
anemia was no longer active.  

The Board finds that prior to the veteran's hysterectomy on 
July 11, 1996, her anemia warrants a 70 percent evaluation, 
but no more, as the hemoglobin reading two months prior to 
the operation was less than 7 (but not 5, as required for a 
100 percent rating) and the records show a physician noting 
severe anemia during this period.  For the period from July 
12, 1996 through June 17, 1997, two of the three hemoglobin 
readings reported more nearly approximate 8.  Therefore, the 
Board finds that the evidence does not preponderate against 
an evaluation of 30 percent, but no more (since as noted 
above, a reading of 7 is required for a 70 percent rating), 
for this period.  38 C.F.R. § 4.7.  Although the veteran's 
condition does not objectively demonstrate dyspnea on mild 
exertion, or associated heart abnormalities, such as 
cardiomegaly, tachycardia or syncope, considering the 
hemoglobin readings during the above periods, along with the 
opinion of the VA physician and the veteran's testimony, the 
Board cannot say that the evidence preponderates against the 
evaluations awarded above.  

All hemoglobin readings beginning on June 18, 1997 have been 
greater than 10.  Although the veteran has reported some 
fatigue, the criteria take such into consideration only when 
the hemoglobin reading is less than 10.  Such is not the case 
for the veteran after June 1997.  Therefore, the Board finds 
that the evidence preponderates against an evaluation in 
excess of 10 percent from June 18, 1997 through April 26, 
2000 and preponderates against a compensable evaluation, as 
of April 27, 2000, when the anemia was described as no longer 
active.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board notes that the veteran has reported complaints of 
headaches, but such were noted by the VA examiner in April 
2000 to be due to her service-connected sinusitis and are 
considered in evaluation of that condition.  To evaluate this 
same symptom as part of both sinusitis and anemia would be to 
engage in prohibited pyramiding of evaluation.  38 C.F.R. § 
4.14 (2001).  Finally, the Board observes that the above 
grants are consistent with the "staged ratings" concept as 
provided in Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board 
finds that there is no evidence of frequent hospitalization 
or marked interference with employment due to anemia.  In the 
absence of such factors showing that application of the 
regular rating schedule standards has been rendered 
impractical, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


Evaluation of Service-Connected Sinusitis

III. Factual Background

VA outpatient treatment records in November 1998 note 
complaints of allergy symptoms, including itchy eyes, nasal 
drainage, ears popping, sinus congestion, and headaches.  The 
veteran noted a history of multiple sinus infections.  The 
veteran was treated with medication for allergic rhinitis.  
In October 1999, no purulence was noted.  The nasal mucosa 
was erythematous with some clear discharge.  Probable 
sinusitis was treated with antibiotics.  In November 1999, 
the veteran was again prescribed antibiotics due to sinus 
pressure, exacerbation of discharge post-nasal drip, and low-
grade fever with no cough or sputum.  The record contains 
other treatment for allergy symptoms without mention of 
diagnosis of sinusitis, but notations of edema and erythema 
of the nasal mucosa with treatment by medication.  

VA employee health records note four complaints of sinus 
headaches, congestion, cough, and sneezing from November 1998 
to May 2000.  

A VA examination was conducted in April 2000, and the 
examiner noted that the claims file had been reviewed.  The 
examiner reported a history of problems with allergic 
rhinitis and sinusitis since 1981, at which time the veteran 
was hospitalized.  The veteran reported symptoms of nasal 
discharge, congestion, post-nasal drip, and difficulty 
breathing.  The examiner noted purulent discharge with severe 
pain in the frontal sinuses requiring antibiotic therapy 
almost every other month.  The veteran reported shortness of 
breath with exertion, but the examiner indicated such was 
secondary to obesity.  Chronic headaches involving the 
frontal sinuses were noted.  The examiner provided a 
diagnosis of perennial allergic rhinitis frequently 
complicated by sinusitis.

At a hearing before the undersigned via videoconference in 
March 2001, the veteran testified that during service her 
sinus condition would flare up ten-to-twelve times per year.  
Transcript p. 3.  The veteran stated that she took medication 
three-to-five times per day for recurring symptoms.  
Transcript p. 3.  She noted that she missed three-to-four 
days of work in the VA hospital file room per month due to 
allergies and inflames sinuses.  Transcript p. 4.  The 
veteran reported approximately 12 flare-ups of the sinusitis 
in the previous year.  Transcript p. 5.  


IV. Analysis

Under the Schedule, sinusitis is evaluated as follows:
? 50 percent following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries;
? 30 percent for three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge 
or crusting;
? 10 percent for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge 
or crusting; and
? 0 percent if detected by X-ray only.
38 C.F.R. § 4.97, Diagnostic Code 6512.
An incapacitating episode of sinusitis is defined as one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.971, Diagnostic Code 6512, Note.

The VA and VA employee records note ongoing treatment and 
complaints for symptoms of allergic rhinitis and sinusitis, 
including nasal discharge, headaches and facial tenderness.  
The records do not demonstrate any evidence of any 
incapacitating episodes, nor has the veteran asserted that 
any of her episodes of sinusitis required bed rest.  Often, 
the sinusitis or upper respiratory infection had resolved 
prior to seeking medical attention and without antibiotic 
treatment.  There is no evidence of prolonged antibiotic 
treatment, although several medical records note prescription 
for antibiotics.  The veteran is receiving several 
medications for control of her allergic rhinitis.  

The VA examiner in April 2000 noted purulent discharge with 
severe pain and treatment with antibiotics almost every other 
month - such would result in approximately six such 
treatments per year.  The veteran testified to experiencing 
flare-ups ten-to-twelve times per year.  Due to the veteran's 
ongoing symptoms, including headaches, discharge, and facial 
tenderness, and the approximation of at least six non-
incapacitating episodes per year, the Board finds that the 
evidence does not preponderate against an evaluation of 30 
percent for service-connected sinusitis.  

However, a rating in excess of 30 percent is clearly not 
warranted.  At no time does the medical evidence of record 
reflect radical surgery with chronic osteomyelitis nor have 
there been repeated surgeries due to the service-connected 
disability.  Accordingly, the requirements for a 50 percent 
rating under Diagnostic Code 6512 have not been met.  

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  For the reasons discussed above, a rating higher 
than 30 percent is not warranted at any time after the 
initial grant of service connection, and the Board finds that 
the 30 percent rating properly commences as of the grant of 
service connection, September 30, 1998.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Consideration of the appropriateness of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) was also undertaken.  
Although the veteran reports missing work three-to-four times 
per month due to her sinusitis, there is no supporting 
evidence for this contention.  To the extent that the 
veteran's ability to obtain employment is impaired by her 
service-connected disability, the evaluation assigned herein 
under the Schedule contemplates such level of interference.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illnesses proportionate to the severity of 
the several grades of disability."  That is, there is no 
showing of "marked" interference with employment that 
places the disability picture outside the regular rating 
criteria.  Thus, the Board finds no need to refer the issue 
for extraschedular rating and concurs with the conclusion of 
the RO (see January 5, 2000 statement of the case).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996) (the United States 
Court of Appeals for Veterans Claims did not read the 
[extraschedular] regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1)).  



ORDER

Entitlement to an evaluation of 70 percent for service-
connected iron-deficiency anemia for the period from January 
9, 1996 to July 11, 1996, is granted, subject to the 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 30 percent for service-
connected iron-deficiency anemia for the period from July 12, 
1996 to June 17, 1997, is granted, subject to the regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
service-connected iron-deficiency anemia for the period from 
June 18, 1997 to April 26, 2000, is denied.

Entitlement to a compensable evaluation for service-connected 
iron-deficiency anemia, effective April 27, 2000, is denied.  

Entitlement to an evaluation of 30 percent for service-
connected sinusitis is granted, subject to the regulations 
governing the payment of monetary benefits.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

